DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.
 
Status of the Claims
Claims 1, 3-4, 7, 10-13, 19 and 24-29 are pending in the present application.
The amendment to the Claims filed 20 January 2022 is acknowledged.
It is noted that instant claim 1 states the transitional phrase “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  MPEP 2111.03(I).
The recitation of “a polyacrylamide spray drift agent consisting of acrylamide homopolymers” limits the polyacrylamide spray drift agent, but the adjuvant composition may include additional unrecited elements, such as additional spray drift agents.

Withdrawn Rejections
The rejection of claims 1, 3-4, 7-8, 10-13, 19 and 24-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to recite “non-ionic polyacrylamide spray drift agent consisting of acrylamide homopolymers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 states “a non-ionic polyacrylamide spray drift agent consisting of acrylamide homopolymers”.  Instant claim 29 depends from claim 1 and states that the non-ionic polyacrylamide consists of polymers having a variation of 0.01% to 5% ionic character”.  The instant specification differentiates between non-ionic (e.g. acrylamide homopolymer) and polymer having ionic character ([0037]).  It is unclear how the spray drift agent according to claim 1 can be “non-ionic” and consist of acrylamide homopolymers, but then the spray drift agent according to claim 29 has 0.01% to 5% ionic character.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 10-12, 19 and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downey et al. (Atomization and Sprays, 2004) in view of Brigance et al. (US 2004/0058821 A1).
Claim 1 is drawn to a spray liquid adjuvant comprising a polyacrylamide spray drift agent consisting of acrylamide homopolymers in the form of solid particles dispersed in an anhydrous non-ionic liquid surfactant comprising a liquid polyether trisiloxane super-wetting agent.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Downey et al. teach agrochemical compositions that could be used in a field setting to adequately wet targets (weeds) and minimize splash onto adjacent crop plants (pg. 95, last paragraph).  Downey et al. teach compositions comprising water, glyphosate, a silicone surfactant super-spreader (Silwet-L77) and polymeric drift control agents (polyethylene oxide polymer or polyacrylamide polymer) (pg. 96, Table 1, Formulations S, SPEO and STLC).  Downey et al. teach that addition of PEO or TLC to the silicone surfactant solution controlled microdrift and resulted in enhanced spreading (pg. 107, last paragraph).  Downey et al. further teach that the ratio of silicone surfactant to polymer is approximately 25:3 to 25:5 (0.25% silicone surfactant and 0.03% or 0.05% polymer) (pg. 96, 2nd paragraph).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Downey et al. do not explicitly disclose solid polyacrylamide homopolymers dispersed in an anhydrous non-ionic liquid surfactant comprising a liquid polyether trisiloxane super-wetting agent, as instantly claimed.  However, Downey et al. teach that the silicone surfactant super-spreader is advantageously mixed with the polymeric drift control agents, such as acrylamide polymer (STLC).  Downey et al. also teach that the diluent for all formulations was municipal water (pg. 96).
Brigance et al. teach spray adjuvant compositions comprising solid polyacrylamide added to a fertilizer, wherein the adjuvant composition can be in the form of a solid, dispersion, emulsion etc. ([0002]).  Brigance et al. teach that polymers of acrylamide have been used as anti-drift agents, and it has been generally accepted that polymers which give optimum spray drift control are either non-ionic (e.g., acrylamide homopolymer) or have relatively low anionic content (e.g., 5 to 30 wt.%) and also have relatively high intrinsic viscosity ([0023]).  Brigance et al. teach combining powdered polyacrylamide with powdered fertilizer followed by the addition of surfactants ([0042], [0060]-[0061], [0063]-[0068]).  Also, Examples 1-3 of Brigance et al. teach combining polyacrylamide, surfactant and fertilizer without the addition of water.
Brigance et al. further teach that the compositions may further comprise polymeric thickeners and polymeric binders, such as cellulosic, acrylamide, vinyl alcohol, guar, etc. ([0024], [0052]).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare a composition comprising solid polyacrylamide drift control agent dispersed in the silicone surfactant super-spreader which is then combined with the municipal water.  Such would have been obvious because it would have been obvious to prepare a concentrate of one solution to be combined with the carrier water for spraying as opposed to adding two or more separate components to the carrier for ease of handling, transporting, dosing, etc.  Also, selection of any order of mixing ingredients is prima facie obvious.  See MPEP 2144.04(IV)(C).
Regarding instant claims 4, 24 and 26-28, Downey et al. teach that the compositions may also comprise an herbicide, such as glyphosate (pg. 96, 2nd paragraph).  Therefore, it would have been prima facie obvious to prepare an adjuvant composition comprising a silicone surfactant and polyacrylamide, as well as the herbicide, wherein the composition is then diluted with water and applied as a spray.
Regarding instant claims 8 and 10, Brigance et al. teach that typical formulations contain up to 20% anionic polymer with the balance being nonionic ([0069]).  Brigance et al. also teach molecular weights may range from 50,000 to 25,000,000 or greater ([0048]).
Regarding instant claims 11-12, Brigance et al. teach that the compositions may further comprise polymeric thickeners and polymeric binders, such as cellulosic, acrylamide, vinyl alcohol, guar, etc. ([0024], [0052]).
 Regarding instant claims 15, Downey et al. teach that the compositions comprise 0.03% polyethylene oxide or 0.05% polyacrylamide.  A person having ordinary skill in the art would have been motivated to optimize the amount of spray drift polymer in order to prepare compositions that have the desired properties, such as spray drift, spreading, efficacy, etc.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s Remarks filed 20 January 2022 have been fully considered but they are not persuasive.  Applicant asserts that it is not the preparation of a single solution, or combination of reagents, to be combined with a carrier which affords the advantages of the present invention.  Rather, it is the composition or formulation of an adjuvant concentrate and in particular, a suspension concentrate of powdered, solid polymer in an anhydrous surfactant (either silicone super-wetter or conventional non-ionic surfactant), which is not taught or suggested by the prior art.
The examiner respectfully argues that Downey et al. teach compositions comprising silicone surfactant super-spreader and polyacrylamide polymer (STLC).  Downey et al. further teach that the compositions are combined with municipal water as diluent.  While Downey et al. do not explicitly disclose solid polyacrylamide homopolymer combined with anhydrous silicone surfactant, Brigance et al. teach presized powdered polyacrylamide blended with a fertilizer until a homogenous, dry, powdery mixture is obtained.  Brigance et al. also teach that surfactants may be added after preparing the powdery mixture ([0042]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare a combination of presized powdered polyacrylamide and liquid, anhydrous silicone surfactant in order to prepare a concentrate that is later added to municipal water for use.  Such would have been obvious because Brigance et al. teach a concentrate comprising presized powdered polyacrylamide and a surfactant, wherein the concentrate would then be diluted by mixing with water to make a ready to use product ([0058]).
Applicant further argues that the teaching of Brigance et al. is limited to an ionically balanced solution comprising an aqueous solution or dry admixture of at least one non-ionic acrylamide polymer and an ionically counterbalanced diluent.  In the dry (i.e., solid) admixture, the ionically counterbalanced diluent is sprayed with a liquid polyacrylamide or pre-sized powdered polyacrylamide is blended with the ionically counterbalanced diluent until a homogenous, dry powdery mixture can be obtained.  Optional agents such as surface active agents are post added to this mixture.  Applicant further asserts that a concentrate infers that the product is in fact a liquid concentrate with the addition of water.  Applicant argues that Brigance et al. fails to teach or suggest a liquid adjuvant comprising a polyacrylamide spray drift agent in the form of solid particles dispersed in an anhydrous non-ionic liquid surfactant comprising a liquid polyether trisiloxane super-wetting agent.
The examiner respectfully notes that the instant invention, a spray liquid adjuvant, is also combined with a solvent, most notably water, at the time of use, such as in a spray tank (Specification, [0051]).  Downey et al. teach that the silicone surfactant, glyphosate, and polymer (polyethylene oxide or polyacrylamide) were combined with municipal water in order to test the microdrift reduction after spraying.  It would have been prima facie obvious for a person having ordinary skill in the art to prepare a concentrate comprising the silicone surfactant, glyphosate and polymer (i.e., anhydrous concentrate according to the instant invention) prior to combining the concentrate with the solvent, especially when the solvent is the water in a spray tank.  A person having ordinary skill in the art would have been motivated to prepare such a concentrate in order to produce a product that is more easily handled and can be added to the spray tank at the time of use.
Also, as evidenced by Brigance et al., a person having ordinary skill in the art would have been able to prepare solid polyacrylamide dispersed in an anhydrous liquid.  Brigance et al. teach spray adjuvant compositions comprising solid polyacrylamide added to a fertilizer, wherein the adjuvant composition can be in the form of a solid, dispersion, emulsion etc. ([0002]).  Brigance et al. teach combining powdered polyacrylamide with powdered fertilizer followed by the addition of surfactants ([0042], [0060]-[0061], [0063]-[0068]).  Also, Examples 1-3 of Brigance et al. teach combining polyacrylamide, surfactant and fertilizer without the addition of water.
Also, the examiner directs attention to MPEP 2123(I) and (II):
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention.  “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Therefore, Downey et al. that polyacrylamide drift reduction agent can be combined with polyether trisiloxane surfactants for spray formulation.   It would have been well within the purview of a person having ordinary skill in the art to add solid polyacrylamide to the polyether trisiloxane surfactant.  
Applicant asserts that Downey et al. fails to describe the addition of solid polyacrylamide to a polyether trisiloxane surfactant, nor the addition of solid polyacrylamide dispersed in an anhydrous non-ionic liquid surfactant in any respect.  Applicant also argues that if Downey el al. was relied upon for all that it would have reasonably suggested to a person having ordinary skill in the art, who would be aware that all commercial polyacrylamide drift reagents are supplied as aqueous, liquid concentrates because of the extreme difficulty of dissolving solid polyacrylamide in the field, it would not be obvious to derive the present invention.
The examiner respectfully argues that Brigance et al. teach a person having ordinary skill in the art that concentrate compositions can be prepared comprising pre-sized powdered polyacrylamide and surfactant.  A person having ordinary skill in the art would have been motivated to prepare a composition according to Downey et al. comprising polyacrylamide polymer and liquid polyether trisiloxane super-wetting surfactant, wherein the composition is in the form of a concentrate to be combined with water at the time of use, and the polyacrylamide polymer are in the form of pre-sized powders, as reasonably taught by Brigance et al.
It is also noted that the instant claims do not exclude an ionically counter balanced diluent, such as inorganic nitrogen containing salts.  Also, when the acrylamide polymer is nonionic, the composition would not require an ionically counter balanced diluent since the polymer would not contain an ionic charge.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downey et al. (Atomization and Sprays, 2004) in view of Brigance et al. (US 2004/0058821 A1) as applied to claims 1, 4, 7, 10-12, 19 and 24-29 above, further in view of Arnold et al. (WO 02/088224).
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Downey et al. and Brigance et al. are discussed above and incorporated herein by reference.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Downey et al. do not explicitly disclose a spray drift agent comprising particles of <150 µm, as instantly claimed.  However, as noted by Applicant in the specification at [0014], Arnold et al. teach that rapid water solubility can be achieved using particle sizes less than 150 µm ([0017]).  Arnold et al. also teach that polyacrylamide with the most desirable properties for soil conditioning has a molecular weight of about 15-22 million atomic units, and is about 20% anionic ([0003]).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use a polyacrylamide that has a particle size of <150 µm in order to enhance the water-solubility of the polyacrylamide.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downey et al. (Atomization and Sprays, 2004) in view of Brigance et al. (US 2004/0058821 A1) as applied to claims 1, 4, 7, 10-12, 19 and 24-29 above, further in view of Edwards et al. (US 5,395,616).
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Downey et al. are discussed above and incorporated herein by reference.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Downey et al. do not explicitly disclose encapsulating the adjuvant in a water-soluble polymer film packaging in the form of a sachet or pod, as instantly claimed.  However, Edwards et al. teach a package comprising a liquid chemical contained in an envelope of water soluble or water dispersible material (i.e., water-soluble sachet or pod) (col. 1, ln. 6-10).  Edwards et al. teach that the packaged chemical is released only after contact with water, minimizing the possibility of accidental contact with the environment or humans or animals; precise concentrations can be added without the need for measuring; the packaged chemical is easy to use; there is no need to clean up waste containers prior to disposal; and no insoluble residue remains after dissolving in water (col. 2, ln. 28-48).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to package the adjuvant compositions according to Downey et al. in a water-soluble film in the form of a sachet or pod in order to more easily handle and transfer the composition, reduce contact with the environment, humans and animals, afford easy addition without the need for measuring, etc., as reasonably suggested by Edwards et al.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.  

Claims 1, 4, 7, 10, 19 and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sieverding et al. (21st COLUMA Conference, International Meeting on Weed Control, 2010) in view of Rose et al. (WO 2006/087089).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Sieverding et al. teach that BREAK-THRU S240, an organo-modified trisiloxane, is a highly active super-spreading adjuvant for crop protection sprays and it can be used together with all anti-drift chemicals and anti-drift nozzles.  Sieverding et al. teach that the organo-modified trisiloxane actually compensates the loss in biological efficacy through big droplet sizes of the anti-drift technology.  Sieverding et al. teach that the adjuvant is used as a tank-mix adjuvant for use with herbicides (Abstract).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Sieverding et al. do not explicitly disclose a spray drift agent in the form of solid particles, as instantly claimed.  However, Rose et al. teach that polymers of acrylamide have been used as anti-drift agents, and normal practice is to mix the polymer powder with water directly into the spray tanks so as to form an aqueous solution of the polymer (pg. 3, ln. 10-18).  Rose et al. also teach that it has been generally accepted that polymers which give optimum spray drift control are either non-ionic (e.g. acrylamide homopolymer) or have relatively low anionic content (e.g. 5 to 30 wt%) and also have relatively high intrinsic viscosity, for instance above 6 dl/g (pg. 3, ln. 10-14).
Sieverding et al. do not explicitly disclose solid drift control agents dispersed in a liquid non-ionic surfactant, as instantly claimed.  However, Sieverding et al. teach that BREAK-THRU S240 is a tank-mix adjuvant, and compositions comprising the adjuvant can be sprayed onto the target for crop protection (Abstract).  Sieverding et al. also teach that the organo-modified trisiloxane can be used together with all anti-drift chemicals and anti-drift nozzles.
Sieverding et al. also do not explicitly disclose an active ingredient dispersed in the non-ionic surfactant.  However, Sieverding et al. teach that BREAK-THRU S240 is a tank-mix adjuvant for use with herbicides.
Sieverding et al. also do not explicitly disclose a visco-elastic polyacrylamide having less than 40% ionic character and a molecular mass between 10 and 20 million, as instantly claimed.  However, Rose et al. teach that polymers of acrylamide have been used as anti-drift agents, and it has been generally accepted that polymers which give optimum spray drift control are either non-ionic (e.g. acrylamide homopolymer) or have relatively low anionic content (e.g. 5 to 30 wt%) and also have relatively high intrinsic viscosity, for instance above 6 dl/g (pg. 3, ln. 10-14).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare an adjuvant composition comprising a solid anti-drift chemical dispersed in the organo-modified trisiloxane and then using the adjuvant composition as a tank-mix adjuvant.  Also, it would have been prima facie obvious to include an herbicide with the anti-drift agent dispersed in the organo-modified trisiloxane.  Such would have been obvious because Sieverding et al. teach that the organo-modified trisiloxane adjuvant is used as a tank-mix adjuvant for use with herbicides and sprayed for crop protection, and the adjuvant can be used together with all anti-drift chemicals.  Thus, it would have been prima facie obvious to combine the organo-modified trisiloxane with the anti-drift chemical and herbicide dispersed therein to prepare a tank-mix adjuvant comprising each of the components.
Regarding instant claim 15, a person having ordinary skill in the art would have been able to determine through routine experimentation the optimum concentration of spray drift agent in order to prepare compositions that have the desirable drift control properties.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s Remarks filed 20 January 2022 have been fully considered but they are not persuasive.  Applicant asserts that Sieverding et al. never contemplated the use of solid powdered polyacrylamide in any of the applications discussed therein and there is contended to be no suggestion of using the trisiloxane as a suspension concentrate medium for polyacrylamide powders.
The examiner respectfully argues, as noted by Applicant, that Sieverding et al. teach the benefits of using an organo-modified trisiloxane super-wetter in crop protection applications together with all anti-drift chemicals and anti-drift nozzles.  Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare compositions comprising an organo-modified trisiloxane super-wetter in combination with an anti-drift agent.  Rose et al. teach that polymers of acrylamide have been used as anti-drift agents, and normal practice is to mix the polymer powder with water directly in the spray tanks.  Therefore, it would have been obvious to combine the super-wetting agents of Sieverding et al. with the powdered polymer anti-drift agents of Rose et al. prior to mixing with the water in the spray tank.  A person having ordinary skill in the art would have a reasonable expectation of success because Rose et al. teach that polymers of acrylamide have been used as anti-drift agents, and normal practice is to mix the polymer powder with water directly into the spray tanks so as to form an aqueous solution of the polymer, and Sieverding et al. teach that BREAK-THRU S240, an organo-modified trisiloxane, is a highly active super-spreading adjuvant for crop protection sprays and it can be used together with all anti-drift chemicals and anti-drift nozzles.
Applicant further argues that Rose et al. is not suggesting that the polymer and surfactant should, or could, be mixed prior to adding to the liquid concentrate but rather is describing the components that may be added to result in a liquid concentrate.  Applicant asserts that Rose et al. describes only aqueous concentrates and spray mixes and there is no suggestion or requirement to pre-mix the polymers with the surfactant or otherwise keep the polymers in an anhydrous form.  
The examiner respectfully argues that Rose et al. teach that anti-drift polymers, such as polyacrylamides, are included in pesticide formulations in order to prevent the formation of fine droplets which could be carried beyond the area intended to be treated.  Rose et al. teach that desirably the polymer may be prepared by reverse phase emulsion polymerization, optionally followed by dehydration under reduced pressure and temperature and often referred to as azeotropic dehydration to form a dispersion of polymer particles in oil.  Rose et al. also teach that the polymer may be provided as a powder (pg. 8, ln. 1-10; pg. 10, ln. 12-17).  Therefore, it would have been obvious for a person having ordinary skill in the art to add solid anti-drift polymer to the organo-modified trisiloxane super-spreading agent, followed by addition of the suspension to the water in the spray tank at the time of use.  Such would have been obvious because Sieverding et al. teach that the organo-modified trisiloxane can be used together with anti-drift chemicals, and Rose et al. teach that anti-drift chemicals may be used in solid form.  A person having ordinary skill in the art would have been motivated to combine the organo-modified trisiloxane with the solid anti-drift polymer in order to prepare a single composition that can be easily handled and added to the tank mix for spraying at the time of use.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sieverding et al. (21st COLUMA Conference, International Meeting on Weed Control, 2010) in view of Rose et al. (WO 2006/087089) as applied to claims 1, 4, 7, 10, 19 and 24-29 above, further in view of Arnold et al. (WO 02/088224).
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Sieverding et al. and Rose et al. are discussed above and incorporated herein by reference.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Sieverding et al. do not explicitly disclose a spray drift agent comprising particles of <150 µm, as instantly claimed.  However, as noted by Applicant in the specification at [0014], Arnold et al. teach that rapid water solubility can be achieved using particle sizes less than 150 µm ([0017]).  Arnold et al. also teach that polyacrylamide with the most desirable properties for soil conditioning has a molecular weight of about 15-22 million atomic units, and is about 20% anionic ([0003]).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use a polyacrylamide that has a particle size of <150 µm in order to enhance the water-solubility of the polyacrylamide.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sieverding et al. (21st COLUMA Conference, International Meeting on Weed Control, 2010) in view of Rose et al. (WO 2006/087089) as applied to claims 1, 4, 7, 10, 19 and 24-29 above, further in view of Policello et al. (US 5,558,806).
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Sieverding et al. and Rose et al. are discussed above and incorporated herein by reference.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Sieverding et al. do not explicitly disclose a spray liquid adjuvant comprising an additive as instantly claimed.  However, Policello et al. teach a surfactant blend comprising a polyalkyleneoxide polysiloxane and an organic compound that is useful as an adjuvant for dispersing, wetting, and spreading pesticides, wherein the composition may also contain other pesticide adjuvants commonly employed in the art, such as drift control agents and defoaming agents (col. 1, ln. 14-23; and col. 9, ln. 52 to col. 10, ln. 6).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare compositions according to Sieverding et al. further comprising other pesticide adjuvants commonly employed in the art, such as defoaming agents, as reasonably suggested by Policello et al.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sieverding et al. (21st COLUMA Conference, International Meeting on Weed Control, 2010) in view of Rose et al. (WO 2006/087089) as applied to claims 1, 4, 7, 10, 19 and 24-29 above, further in view of Freed et al. (US 2013/0079228).
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Sieverding et al. and Rose et al. are discussed above and incorporated herein by reference.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Sieverding et al. do not explicitly disclose a spray liquid adjuvant comprising an additive thickener as instantly claimed.  However, Freed et al. teach the use of guar and its derivatives as effective drift reduction agents ([0013], [0031] and [0036]-[0038]).  Freed et al. teach that hydroxypropyl guar is suitable for use as a drift reduction agent, and that the guar acts as a lubricant, binder, thickener and suspension agent ([0038], [0039] and [0041]).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare compositions according to Sieverding et al. further comprising an additive thickener, such as hydroxypropyl guar, as reasonably suggested by Freed et al.  Such would have been obvious because Freed et al. teach that guar acts as not only a thickener but also as a drift control agent.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sieverding et al. (21st COLUMA Conference, International Meeting on Weed Control, 2010) in view of Rose et al. (WO 2006/087089) as applied to claims 1, 4, 7, 10, 19 and 24-29 above, further in view of Edwards et al. (US 5,395,616).
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Sieverding et al. and Rose et al. are discussed above and incorporated herein by reference.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Sieverding et al. do not explicitly disclose encapsulating the adjuvant in a water-soluble polymer film packaging in the form of a sachet or pod, as instantly claimed.  However, Edwards et al. teach a package comprising a liquid chemical contained in an envelope of water soluble or water dispersible material (i.e., water-soluble sachet or pod) (col. 1, ln. 6-10).  Edwards et al. teach that the packaged chemical is released only after contact with water, minimizing the possibility of accidental contact with the environment or humans or animals; precise concentrations can be added without the need for measuring; the packaged chemical is easy to use; there is no need to clean up waste containers prior to disposal; and no insoluble residue remains after dissolving in water (col. 2, ln. 28-48).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to package the adjuvant compositions according to Sieverding et al. in a water-soluble film in the form of a sachet or pod in order to more easily handle and transfer the composition, reduce contact with the environment, humans and animals, afford easy addition without the need for measuring, etc., as reasonably suggested by Edwards et al.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.  

Claims 1, 4, 7, 10, 19 and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Policello et al. (US 5,558,806) in view of Rose et al. (WO 2006/087089).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Policello et al. teach a surfactant blend comprising a polyalkyleneoxide polysiloxane and an organic compound useful as an adjuvant for dispersing, wetting, and spreading pesticides and a method for enhancing the efficacy of a pesticide (col. 1, ln. 14-23; and col. 1, ln. 65 to col. 2, ln. 11).  Policello et al. teach that the surfactant blend may be employed as part of the formulation of the agricultural product or can be added separately to the tank mix (col. 6, ln. 7-17).  Policello et al. further teach that the compositions may also contain other pesticide adjuvants commonly employed in the art, such as drift control agents and defoaming agents (col. 9, ln. 52-57).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Policello et al. do not explicitly disclose a spray drift agent in the form of solid polyacrylamide particles, as instantly claimed.  However, Rose et al. teach that polymers of acrylamide have been used as anti-drift agents, and normal practice is to mix the polymer powder with water directly into the spray tanks so as to form an aqueous solution of the polymer (pg. 3, ln. 10-18).  Rose et al. also teach that it has been generally accepted that polymers which give optimum spray drift control are either non-ionic (e.g. acrylamide homopolymer) or have relatively low anionic content (e.g. 5 to 30 wt%) and also have relatively high intrinsic viscosity, for instance above 6 dl/g (pg. 3, ln. 10-14).
Policello et al. do not explicitly disclose solid drift control agents dispersed in a liquid non-ionic surfactant, as instantly claimed.  However, Policello et al. teach a surfactant blend that includes a non-ionic surfactant super-wetter (polyalkyleneoxide polysiloxane), and further teach that the surfactant blend can be added separately to a tank mix and may include drift control agents.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare a surfactant blend according to Policello et al. that also comprises the drift control agent, wherein the composition is an adjuvant that gets added to the tank-mix.  Such would have been obvious because Policello et al. teach that the surfactant blend may be added separately to the tank-mix and the composition may also comprise a drift control agent.
Regarding instant claim 15, a person having ordinary skill in the art would have been able to determine through routine experimentation the optimum concentration of spray drift agent in order to prepare compositions that have the desirable drift control properties.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s Remarks filed 29 April 2021 have been fully considered but they are not persuasive.  Applicant asserts that Policello et al. relies on a mix of surfactants for efficacy and does not exclude aqueous components in the mixtures disclosed therein and does not require anhydrous mixtures.  Applicant argues that none of the mixtures envisaged by Policello et al. include a solid polyacrylamide powder suspended in an anhydrous surfactant and, as such, Policello et al. is submitted to not be relevant to the present invention.
The examiner respectfully argues that Policello et al. teach that the components employed in the pesticide composition can be combined in any order.  For example, the surfactant blend can be added to the pesticide or the ingredients comprising the surfactant blend can be added individually in any order to the pesticide.  Policello et al. also teach that water is optional (col. 9, ln. 5-12).  Policello et al. further teach that drift control agents may also be included in the compositions of their invention.  Therefore, a person having ordinary skill in the art would have been motivated to prepare an adjuvant composition comprising the surfactant and drift control agents without the presence of water.
Applicant further asserts that if water is optional in the surfactant blend of Policello et al., and the skilled artisan can make the surfactant blends of Policello et al. without water, while Rose et al. appears to require the inclusion of water, then it is submitted that the teachings and suggestions of Rose et al. and Policello et al. are inconsistent with one another and can be said to “teach away” from one another, thereby rendering the Examiner’s combination of prior art references inappropriate.
The examiner respectfully argues that Rose et al. teach that the polymer and the surfactant may be added in either order or simultaneously, and the polymer may be added as a dry powder.  Therefore, Rose et al. teach that the polymer powder may be combined with the surfactant prior to addition to the water.  A person having ordinary skill in the art would have been motivated to combine the polyacrylamide solid drift control agent with the surfactant of Policello et al. prior to addition to water.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Policello et al. (US 5,558,806) in view of Rose et al. (WO 2006/087089) as applied to claims 1, 4, 7, 10, 19 and 24-29 above, further in view of Arnold et al. (WO 02/088224).
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Policello et al. and Rose et al. are discussed above and incorporated herein by reference.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Policello et al. do not explicitly disclose a spray drift agent comprising particles of <150 µm, as instantly claimed.  However, as noted by Applicant in the specification at [0014], Arnold et al. teach that rapid water solubility can be achieved using particle sizes less than 150 µm ([0017]).  Arnold et al. also teach that polyacrylamide with the most desirable properties for soil conditioning has a molecular weight of about 15-22 million atomic units, and is about 20% anionic ([0003]).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use a polyacrylamide that has a particle size of <150 µm in order to enhance the water-solubility of the polyacrylamide.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Policello et al. (US 5,558,806) in view of Rose et al. (WO 2006/087089) as applied to claims 1, 4, 7, 10, 19 and 24-29 above, further in view of Freed et al. (US 2013/0079228).
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Policello et al. and Rose et al. are discussed above and incorporated herein by reference.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Policello et al. do not explicitly disclose a spray liquid adjuvant comprising an additive thickener as instantly claimed.  However, Freed et al. teach the use of guar and its derivatives as effective drift reduction agents ([0013], [0031] and [0036]-[0038]).  Freed et al. teach that hydroxypropyl guar is suitable for use as a drift reduction agent, and that the guar acts as a lubricant, binder, thickener and suspension agent ([0038], [0039] and [0041]).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare compositions according to Policello et al. further comprising an additive thickener, such as hydroxypropyl guar, as reasonably suggested by Freed et al.  Such would have been obvious because Freed et al. teach that guar acts as not only a thickener but also as a drift control agent.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Policello et al. (US 5,558,806) in view of Rose et al. (WO 2006/087089) as applied to claims 1, 4, 7, 10, 19 and 24-29 above, further in view of Edwards et al. (US 5,395,616).
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Policello et al. and Rose et al. are discussed above and incorporated herein by reference.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Policello et al. do not explicitly disclose encapsulating the adjuvant in a water-soluble polymer film packaging in the form of a sachet or pod, as instantly claimed.  However, Edwards et al. teach a package comprising a liquid chemical contained in an envelope of water soluble or water dispersible material (i.e., water-soluble sachet or pod) (col. 1, ln. 6-10).  Edwards et al. teach that the packaged chemical is released only after contact with water, minimizing the possibility of accidental contact with the environment or humans or animals; precise concentrations can be added without the need for measuring; the packaged chemical is easy to use; there is no need to clean up waste containers prior to disposal; and no insoluble residue remains after dissolving in water (col. 2, ln. 28-48).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to package the adjuvant compositions according to Policello et al. in a water-soluble film in the form of a sachet or pod in order to more easily handle and transfer the composition, reduce contact with the environment, humans and animals, afford easy addition without the need for measuring, etc., as reasonably suggested by Edwards et al.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N. W. S./
Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616